Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E (Figure 6E) in the reply filed on June 29, 2021 was acknowledged.
No claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2021.
Drawings
The drawings were received on October 5, 2021.  These drawings are approved for entry.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al (US 2011/0137397; hereafter referred to as Chau) in view of Bessler et al (US 5,855,601; hereafter referred to as BR) or Greenberg (US 2006/0276813; hereafter referred to as GG). All the present claims have an effective filing date of February 10, 2017.  Chau meets the claim language where:
Mapping the claim language of base claim 34, the prosthetic heart valve as claimed is the exemplary prosthetic heart valve (100) of Chau (see Figures 5-9 and 75-79 and paragraphs 86-90, 121, and 166-173);
The stent as claimed is the frame (102);
The inflow end as claimed is the upper end (110);
The outflow end as claimed is the lower end (112);
The collapsed condition is shown in Figure 75;
The expanded condition is shown in Figure 79;
The arrangement as claimed because the prosthetic heart valve of Chau can be rotated to disposed adjacent any native leaflets present;
The anterior side with anterior anchor arm as claimed is the side shown in Figures 5-9;
The posterior side as claimed is the opposite side than the side shown in Figures 5-9;
The valve assembly with leaflets as claimed is the valve structure (104) with leaflets (106);
 The flange as claimed is sealing member (124);
The anterior anchor arm adjacent the outflow end and extending in an outflow direction in the collapsed condition as claimed is schematically shown in Figure 75;
The anterior anchor arm extending in on inflow direction as claimed is schematically shown in Figure 79;
The plurality of other anchor arms are the other of the three or more ventricular anchors (126) (see paragraph 101)
The stabilizing wires as claimed is equivalent to barbs (see paragraph 121) except that barbs are not necessarily in the form of wires. 

    PNG
    media_image1.png
    787
    487
    media_image1.png
    Greyscale

Therefore, Chau fails to disclose the stabilizing wires in the form.  BR (see the abstract and Figures 6, 7, 14, and 15) or GG (see Figures 1 and paragraphs 49 and 51) 
Regarding claim 38, the Applicant is directed to see either BR or GG that both teach a plurality of stabilizing wires along the length of anchor arms.
Claims 10, 21, 25-31, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al (US 2011/0137397; hereafter referred to as Chau) in view of Bessler et al (US 5,855,601; hereafter referred to as BR).  Chau meets the claim language where:
Mapping the claim language of base claim 10, the prosthetic heart valve as claimed is the exemplary prosthetic heart valve (100) of Chau (see Figures 5-9 and 75-79 and paragraphs 86-90, 121, and 166-173);
The inflow end as claimed is the upper end (110);
The outflow end as claimed is the lower end (112);
The stent as claimed is the frame (102);
The collapsed condition is shown in Figure 75;
The expanded condition is shown in Figure 79;
The plurality of cells arranged in circumferential rows as claimed is evident by the inspection of Figures 5-9;
The anterior side as claimed is the side visible in Figures 5-9;
The posterior side as claimed is the other side that is not visible;
The arrangement with respect to the leaflets as claimed is met because the prosthetic heart valve of Chau can be rotated to disposed adjacent any native leaflets present;
The valve assembly with leaflets as claimed is the valve structure (104) with leaflets (106);
The flange as claimed is sealing member (124) and it is shown in the flared configuration in Figures 5-9;
The first anchor arm adjacent the outflow end and extending in an outflow direction in the delivery condition as claimed is schematically shown in Figure 75;
The at least one second anchor arm as claimed are the other of the three or more ventricular anchors (126) (see paragraph 101) and it/they is/are shown schematically in the delivery configuration in Figure 75 and the at least one second anchor arm is/are shown in the deployed configuration in Figure 79 and,
The stabilizing wires as claimed is equivalent to barbs (see paragraph 121) except that barbs are not necessarily in the form of wires and they are on every arm rather than being on just some arms;
Therefore, Chau fails to disclose the stabilizing wires that are devoid from the first anchor arms but are present on the second anchor arms.  BR (see the abstract and Figures 6, 7, 14, and 15) teaches that it was known to the same art of endeavor to utilize wires barbs or stabilizing wires as a way to retain the frame against movement. 
                      
    PNG
    media_image2.png
    295
    359
    media_image2.png
    Greyscale

Regarding claim 26, the Applicant is directed to see Figures 5-9 of Chau.
Regarding claim 28, the Applicant is directed to see Figures 75-79 of Chau.
Regarding claim 31, the Examiner asserts that the first anchor arm and second anchor arm are shown to be integral in the Figures 5-9 of Chau.
Regarding claim 33, the Applicant is directed to see Figures 75-79 where this is shown.
32 is rejected under 35 U.S.C. 103 as being unpatentable over Chau and BR as applied to claim 10 above, and further in view of Greenhalgh (US 2004/0220593; hereafter referred to as GH).  Chau as modified renders the claim language obvious as explained in the Section 103 rejection therewith but does not disclose an arm that is welded onto the stent as claimed.  GH teaches that is was known to the same art of endeavor that welding is an equivalent alternative to integrally forming wires to one another; see Figure 6 and paragraph 26.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize welding to attach an arm to the stent so that a stent without arms can be retrofitted to include features that BR teaches are advantages to their design.  It is noted that Chau teaches utilizing welding for attaching other elements of the device together; see paragraphs 124 and 125.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
The Applicant traverses the rejections relying on HN as not having anchor arms without stabilizing wires while others do and having such wires in particular orientations.  In response, the Examiner has applied Chau, BR, and GG to show that these features were known to the same art of endeavor.  For this reason, the claims are considered unpatentable over the applied art.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774